Douglas, J.,
concurring in judgment. While I concur in the judgment of the majority, I write separately to express my great concern with the concept of the majority that a person, stopped by police officers who have identified themselves as such, is “* * * free to leave at any time, prior to his actual arrest * * *.” The majority, somewhat naively I think, indicates that appellant was free to ignore the officers’ commands because the officers did not display their weapons, did not physically touch appellant, and did not use a threatening tone of voice or order appellant into the cruiser.
Under the majority’s scenario on this point, one can only wonder what action the officers would have taken and what would have happened to appellant had he continued to keep control of his sack and proceeded to run from the officers and the vicinity. Is it not reasonable to assume that there would have been other charges, such as a resisting arrest charge?
My point in writing is that I do not believe the highest court of this state should be saying in writing that citizens are free to ignore the orders of police officers just because the officer has not taken one of the actions described in the majority opinion. For us to give judicial approval to this is naive at best — and could be disastrous at worst. It will be interesting to see how we will rule when next we get a case where a citizen ignores a police officer’s directions, runs or walks away, and then is pursued and apprehended with contraband.
Result-oriented jurisprudence should be avoided even when it appears to be the “right” thing to do.